UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2008. OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-31234 WESTWOOD HOLDINGS GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 75-2969997 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 CRESCENT COURT, SUITE 1200 DALLAS, TEXAS 75201 (Address of principal executive office) (Zip
